OPINION — AG — ** OPEN MEETING ACT — EXECUTIVE SESSION — DISCIPLINARY PROCEEDINGS ** (1) PURSUANT TO THE OKLAHOMA CASE LAW, THE OPEN MEETING ACT DOES 'NOT' INCLUDE HEARINGS BEFORE THE OKLAHOMA STATE BOARD OF PUBLIC ACCOUNTANCY WHEN IT ACTS IN A QUASI JUDICIAL MANNER IN INDIVIDUAL PROCEEDINGS CONDUCTED PURSUANT TO 75 O.S. 301 [75-301] ET SEQ., OF THE ADMINISTRATIVE PROCEDURES ACT, AND 59 O.S. 15.23 [59-15.23] OF THE ACCOUNTANCY ACT. ACCORDINGLY, THE DELIBERATION AND FINAL DECISION OF THE BOARD OF PUBLIC ACCOUNTANCY, BEING QUASI JUDICIAL ACTIONS, ARE 'NOT' REQUIRED TO BE CONDUCTED AND REACHED IN OPEN MEETING. (2) THE OKLAHOMA STATE BOARD OF PUBLIC ACCOUNTANCY, FOLLOWING THE INDIVIDUAL PROCEEDING OF A QUASI JUDICIAL NATURE, MAY CONSULT WITH ITS LEGAL COUNSEL IN CLOSED MEETING WITH RESPECT TO LEGAL ISSUES RAISED DURING SUCH PROCEEDING UNLESS THE LEGAL COUNSEL PROSECUTED OR ACTED AS AN ADVERSARY IN THE MATTER. (PUBLIC BODIES, EXECUTIVE SESSION, DELIBERATIONS, VOTE, OPEN MEETING, DUE PROCESS, ADMINISTRATIVE PROCEDURE, PUBLIC HEARING) CITE: 25 O.S. 301 [25-301], 25 O.S. 303 [25-303], 25 O.S. 307 [25-307] ** NOTE: OPINION NO. 79-032 IS WITHDRAWN, OVERRULED ** 75 O.S. 301 [75-301], 59 O.S. 15.1 [59-15.1] 59 O.S. 15.23 [59-15.23], ARTICLE II, SECTION 7 (PATRICIA REDD DEMPS)